internal_revenue_service department of the treasury sin -4941 contact tact p person no third party contacts washington dc telephone number in reference to date legend o t f o l i e i n i o i i h e o i o a f l u a u o t l d u o h i dear ladies and gentlemen this is in reply to your letter of date you have to rule on whether your proposed investment of funds asked us will constitute a direct or indirect act of self-dealing under sec_4941 of the internal_revenue_code asked us proposed investment advisory services will constitute self- dealing and whether the payment of such compensation will constitute inurement of your net_earnings to any private individual or entity to rule on whether your payment of compensation_for in addition you have you are a non-profit corporation and received a ruling that you have been classified as you are tax exempt under sec_501 within the meaning of sec_509 financial support has been and will continue to be contributions from your founder m received a contribution from n and may receive donations from employees of m through investment of contributions will be disbursed only to organizations which have qualified for exemption under sec_501 c these contributions plus the revenues produced a private_foundation your primary source of you state further that you have also the’ code on october of as a qo you propose to invest a substantial portion of your assets a family of retail by purchasing mutual_fund shares in mutual_fund companies legal entities organized as either corporations or business trusts you indicate that the number of separate funds under the umbrella of o may change periodically each separate_entity may have several different series with its own investment portfolio each series constitutes a fund which may issue one or more classes of shares report for each fund in which you propose to invest you have submitted a prospectus and annual currently consists of eleven separate is qo you also propose that a provide investment advisory services to manage your assets to the extent you invest in mutual funds to the extent you place assets in investments other than mutual funds b may provide investment advisory services would be paid compensation or advisory fees for services rendered based on the assets under management and rates would be no more than the customary fees and rates charged on a regular basis to m’s thousands of public customers you state that these fees both a and b you have supplied the following background information cc was created through the merger of m and d company that holds all of the stock of m holding_company c is a holding m is now a subsidiary neither m nor c conducts business operations a is a wholly-owned subsidiary of m your creator aisa e serves as underwriter to the funds and registered investment_advisor which provides investment advisory services to and receives an advisory fee from each separate fund based on the assets under management subsidiary of a receives a distribution fee from each fund based on the assets under management receive certain administrative fees from agreements between each fund and a and the underwriting agreements between each fund and e must be approved by the directors of each fund and may be cancelled upon days notice each advisory agreement and underwriting agreement will terminate automatically unless it a and f another wholly-owned subsidiary also is renewed annually by each fund a wholly-owned the advisory e is b provides advisory services to a and private accounts receives fees from a and each private account under separate service agreements based on assets under management 8b m appoints your board_of trustees serve as trustees for election as your day-to-day management is conducted by five officers appointed by the board_of trustees and c you have indicated that d will be nominated a trustee at the next appropriate board meeting your current officers are currently a b e 1g s c p e ran er id q g a president b vice president vice president e secretary treasurer and f executive director as of date b with his spouse owned of c’s common_stock b and his spouse owned an additional of c’s common_stock overall b and his spouse together with the family owned partnerships owned of c’s common_stock in addition two related partnerships owned by a with his spouse owned of c’s common_stock in addition several a family trusts owned of c’s common_stock overall a and his spouse together with the family trusts owned of c’s common_stock with his spouse owned of c's common_stock a related partnership owned an additional of the stock overall c c's common_stock his spouse and related partnership owned of d with her spouse owned of c's common_stock in addition a related d trust owned of the stock overall d her spouse and related entities owned of c's common_stock together a b and c collectively and together with their related parties owned of c’s common_stock included by virtue of her proposed election as individuals on your board_of trustees will hold collectively and together with their related parties of c’s common_stock a trustee if dis a serves on c’s board_of directors he is one of members and is ’s current vice president board_of directors of m and is its current chairman the chairman and a director of a chairman and a director of each of the funds required_by_law to have a majority of directors that are unaffiliated with m or any of its subsidiaries a is one of and f e he also serves as each fund i sec_4 members of the ais also is a member of c’s board_of directors he is one of the four members of the board_of m and is its current senior vice president president of each of the funds and may become a director in the future a director of e and f is senior vice c is he b serves on c’s board_of directors and on m's board b is the current president and chief_executive_officer of m managerial position addition b he is president and a director of each of the funds a director and president of a a director and senior vice president of e and f b is in is a senior q d e o i q t e r a dis the current vice president of m you indicate further that after the initial offering shares in each of m’s funds are owned by the investing public continuing ownership_interest in any given fund constitutes less that of the outstanding shares m's and potentially d your trustees a a b some of the funds b and c’s ownership interests together with their spouses and related parties constitute less than percent of the outstanding shares of any fund d’s ownership_interest in any of the funds is limited to less than you have stated that you will keep track of the ownership interests of your trustees and in m’s ownership of any of the funds in you will not invest or remain invested in any fund if the collective ownership_interest of your trustees and m equals or exceed sec_5 of the outstanding shares of such fund own shares in based on the above information you have requested the following rulings your purchase of shares in existing funds issued by q will not constitute a direct or indirect act of self-dealing between you and a disqualified_person under sec_4941 of the code your payment of compensation to a or b for investment advisory services will not constitute self-dealing under sec_4941 of the code provided that the compensation is not excessive in relation to the services provided by each of them your payment of compensation to a or b for investment advisory services will not constitute inurement of your net_earnings to the benefit of either a or b individual provided that the compensation paid is not excessive in relation to the services provided by them or any private sec_4941 of the code imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 d a of the code defines the term self- dealing to mean any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4941 d of the code provides that the term self-dealing includes any direct or indirect payment of p e d c s e r e e w compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_53_4941_d_-1 of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations purposes of this section it results in a benefit or detriment to the private_foundation is immaterial whether the transaction for the regulations under sec_4941 restrict the application of the word indirect as found in sec_4941 by describing certain safe_harbor transactions that will not be treated as indirect self-dealing regulations provides in pertinent part as follows sec_53_4941_d_-1 of the a transactions with certain organizations transaction between a private_foundation and an erganization which is not controlled by the foundation within the meaning of subparagraph paragraph and which is not described in sec_4946 e a a percent of the total combined voting power of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization because persons described in section own no more than of this b c d or control for purposes of this paragraph an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing sec_4941 d e of the code provides in part that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shall not be an act of self-dealing if the compensation is not excessive sec_53_4941_d_-3 of the regulations provides that the payment of compensation and the payment of reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a o e y r e y e n a g y o r e s e disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act of self- dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties excessive see sec_1_162-7 of the regulations paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual for the determination whether compensation is this example of sec_53_4941_d_-3 of the regulations provides as follows a manager of private_foundation x c disqualified_person with respect to x owns an investment counseling business as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined not to be excessive_compensation to c shall not constitute an act of self- dealing the payment of such acting in his capacity and hence a sec_4946 of the code states in pertinent part that the term disqualified_person means with respect toa private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager an owner of more than percent of c combined voting power of a corporation which is substantial_contributor to the foundation i the total a a member_of_the_family including a spouse d children and grandchildren of any individual described in subparagraph a b c ox a corporation in which persons described in eb subparagraph a percent of the total combined voting power own more than b c d or sec_4946 of the code defines a foundation_manager as an officer director or trustee of individual having powers or responsibilities similar to those of a foundation or an o j o c o c q o e i q m a a r a officers directors or trustee and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act to act or failure sec_4946 of the code states that a substantial_contributor is generally anyone individual corporate or entity who contributes or bequeaths more than dollar_figure toa private_foundation if total contributions and bequests received by the foundation before the close of its tax_year it amounts to more than two percent of the a e sec_4946 in determining a person’s stock holdings under section indicate that the ownership of stock by an individual’s family or by corporations partnerships or other entities in which the individual has an interest will be attributed to the stockholder and your first question whether your purchase of shares in existing funds will constitute a direct or indirect act of self-dealing falls within the purview of sec_4941 i a which includes a sale_or_exchange of property as an act of self-dealing the funds is determined to be a disqualified_person no act of self-dealing will occur unless any of the funds may be classified as disqualified persons with if i ii a a or they are substantial contributors a substantial_contributor and its since none of the funds has made any as determined by the attribution_rules of section respect to you if trustees own more than percent of the combined voting power a e contributions to you none of the funds is contributor a each of the funds is below the percent threshold addition sec_53_4941_d_-1 of the regulations provides a safe_harbor from any implication of indirect self-dealing between these parties disqualified persons your purchase of any of the existing funds in o will not constitute an act of direct or indirect self- dealing within the meaning of sec_4941 of the code because none of the funds are the combined holdings of m a substantial in and b a and din your second question is whether your payment of compensation to a or b for investment advisory services will constitute an act of self-dealing a and b are disqualified persons under sec_4946 because they are wholly owned subsidiaries of m substantial_contributor paid will be the same as those paid_by numerous unrelated members of the investing public on a regular basis for similar investment services investment advisory services are one type of personal you have stated that the fees to be a 1eseo5025 of the code and section similar services are of sec_53_4941_d_-3 services covered by sec_4941 e d -3 c of the regulations described in example the compensation you are to pay a and b for personal investment services is the same as those fees paid_by the general_public we conclude that the compensation is not excessive within the meaning of sec_53_4941_d_-3 such services also seem to be reasonable and necessary to carry out your exempt_purpose of generating funds for charitable_contributions through management of your investment portfolio payment of compensation to a and b will not constitute an act of self-dealing under sec_4941 accordingly your because your third question is whether your payment of compensation to a or b for investment advisory services constitutes inurement of your net_earnings to the benefit of either a or b private individual provided the compensation paid is not excessive in relation to the services provided c provides that inurement and undue private benefit are inconsistent with exemption and are prohibited of the code and the regulatory scheme thereunder section or any it is well established that an organization described in of the code is entitled to pay compensation_for sec_501 services rendered provided the compensation is reasonable in amount and not excessive in relation to the services provided see home oil mill v willingham aff'd 203_f2d_872 rev 5th cir cert_denied u s rul c b n d ala 181_f2d_9 5th cir f_supp as indicated above the compensation you propose to pay a and b for investment advisory services is not excessive you will be paying the same fees as members of the general_public purchasing shares of the funds because the compensation you will be paying is reasonable it will not constitute inurement nor undue private benefit and will not jeopardize your continued exemption under sec_501 of the code in conclusion based on the facts you have described we rule as follows your purchase of shares issued by will not constitute a direct or indirect act of self-dealing between you and a disqualified_person under sec_4941 of the code your payment of compensation to a or b for investment advisory services will not constitute self-dealing under section of the code provided that the compensation is not excessive in relation to the services provided by each of them advisory services will not constitute inurement of your net_earnings to the penefit of either a or b individual provided that the compensation paid is not excessive in relation to the services provided by them your payment of compensation to a or b for investment or any private this ruling is directed only to the organization that the code provides that it requested it may not be used or cited as precedent sec_6110 of we are informing the because this letter could help resolve any questions ep eo key district_office of this you should keep ruling about your exempt status and foundation status it in your permanent records if you have any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter including questions concerning reporting requirements please for other matters prot v back gerald v chief exempt_organizations sack technical branch
